DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 10/12/2021, with respect to 35 USC 102/103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-3 and 5-7 depends, teaches a limitation: “a body made of resin that sandwiches the plate in a thickness direction” that is not disclosed in the prior art of record and upon further search, examiner did not find prior art that would adequately read on the above claim limitation.
KATO (US20150064992), Dickle (US4963104), Kanagawa (US6261108) are the closest prior art examiner found.
Regarding Claim 1, KATO teaches, in Fig. 7A-7F and Fig. 8, a wire harness comprising: an electric wire that includes a core wire (1), an insulating inner cover (2) that covers an outer circumference of the core wire, and a conductive shield (3) that covers an outer circumference of the insulating inner cover (Fig. 7B); a conductive bracket (5) including a plate that includes an insertion hole (opening) through which the electric wire is inserted and a protrusion (51) protruding from an edge of the insertion hole in the plate; a fastener (6) that fastens a folded-back portion of the shield member that is folded back to an outer circumferential side of the protrusion to the protrusion (Fig. 8); and wherein the plate of the bracket includes a flange (53)  protruding radially outward from an entire circumference of the body (Fig. 7D), and the body and 
Kanagawa, in Fig. 4B, 6, 8 discloses a body (28) made of resin that sandwiches the plate in a thickness direction (column 4 lines 25-32).
Dickle discloses, in Fig. 1, a body (10-11) made of resin that sandwiches the plate in a thickness direction (column 5 lines 54-57).
However, the above references, examiner believes, cannot be adequately combined together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848